Citation Nr: 0321010	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  02-12 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for ankylosing 
spondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk

INTRODUCTION

The veteran had active service from March 1977 to December 
1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Montgomery, Alabama 
Regional Office (RO) that determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for ankylosing spondylitis. 

Pursuant to the veteran's request, in December 2002, a 
hearing at the RO was held before the undersigned who is a 
Veterans Law Judge rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
2002).  A transcript of the hearing is of record.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of new and material 
evidence has been obtained by the RO.

2. The RO denied the veteran's claim of entitlement to 
service connection for ankylosing spondylitis in January 2000 
with notice in that same month.  The veteran disagreed, and 
was issued a Statement of the Case in July 2000; however the 
veteran failed to perfect his appeal in a timely fashion. 

3. Evidence added to the record since the January 2000 
decision that denied the veteran's claim of entitlement to 
service connection for ankylosing spondylitis is not so 
significant that it must be considered in order to fairly 
decide whether the veteran is entitled to service connection 
for ankylosing spondylitis.



CONCLUSION OF LAW

1. The RO's January 2000 decision, which denied the veteran's 
claim of entitlement to service connection for ankylosing 
spondylitis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2002).

2. New and material evidence has not been received to reopen 
the previously denied claim of entitlement to service 
connection for ankylosing spondylitis.  38 U.S.C.A. §§ 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002); 38 C.F.R. § 3.156(a) (2001-2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  38 
U.S.C.A. § 5100 et. seq. (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (currently codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below.

To the extent that provisions of the VCAA apply in the 
instant case, in particular regarding to notice to the 
veteran, after reviewing the record, the Board is satisfied 
that all appropriate notice and development has been 
accomplished.  The statement of the case (SOC) in this case 
informed the veteran of what evidence he was required to 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should be obtained, nor is there evidence that 
other development is necessary.  Thus, no further assistance 
to the veteran is required to comply with the duty to assist 
him.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2002).  As all records that 
can be obtained have been obtained, there is no more specific 
notice indicated in this case. 

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West 2002).  Therefore, the recent 
change to the law has not modified the requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Thus, it is necessary 
that the case be adjudicated initially on the issue of 
whether new and material evidence is of record to reopen the 
claims.  If it is determined that such evidence has been 
presented, the claim will be reopened, and any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2002).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

I. Facts

In this case the RO denied service connection for ankylosing 
spondylitis in January 2000 with notice given to the veteran 
in that same month.  The veteran disagreed, and was issued a 
Statement of the Case in July 2000; however the veteran 
failed to perfect his appeal in a timely fashion.  The RO 
found that the evidence showed that ankylosing spondylitis 
neither occurred in nor was caused by service.  

The medical evidence of record at the time of the January 
2000 RO decision was service medical records which showed 
that there were two complaints of back pain; once in October 
1977, due to loading and unloading military trucks and the 
other in May 1979, which included neck pain.  The veteran 
also complained of neck pain in November 1985.  On separation 
in October 1986, no history of arthritis, rheumatism or 
bursitis, bone, joint or other deformity, or recurrent back 
pain was reported and the veteran's spine was clinically 
evaluated as normal.

In July 1999 the veteran filed a claim for service connection 
for lower back pain and ankylosing spondylitis.  Private 
treatment records show that in September 1995 the veteran was 
seen by a private provider who indicated that the veteran was 
being treated for low back pain as a result of an alleged job 
injury that occurred in September 1995.  The diagnosis was 
inflammatory connective tissue disorder and the veteran was 
advised to pursue a program of physical therapy.

Records from April 1996 to July 1996 show that the veteran 
was seen by another private provider who indicated that the 
veteran had a complaint of lower back and right leg pain.  
The report indicated that the veteran sustained the injury on 
September 1995 while pushing 2500 pounds of tubing at his 
place of employment.  The veteran claimed that the pain was 
present when he turned or twisted, with prolonged sitting, 
with activities, worse at night, and when the veteran was 
lying down and raised his right leg his back hurt.  The 
veteran had a flare up of pain and he stated that he was 
having pain in his back and right leg, and that he went to ER 
in May 1996.  The provider ordered tests of the bone and HLAB 
27.  The results of the tests were HLAB 27 for ankylosing 
spondylitis and the lumbar spine test was positive.  The 
diagnoses were lower back pain and ankylosing spondylitis.  
The doctor in May 1996 indicated that the veteran's 
complaints could not be related to his job.

Treatment records from May 1997 to August 1998 show that in 
June 1997 the provider reported that the veteran still 
required epidural blocks and the re-administration of his 
medications for pain but these by no means were 
contraindication for the veteran to return to the labor 
force.   The provider stated in August 1997 that the epidural 
shot provided the veteran with pain relief and that the 
veteran's pain was "gone."  The provider also stated that 
the veteran was out of work at his boss' request.  On a June 
1998 follow up examination, the private provider stated that 
Workman's Compensation sent the veteran for another opinion 
with a Rheumatologist who ruled out ankylosing spondylitis.  
The provider also sated that the veteran's pain was 
consistent with his past visits and the result was that the 
veteran's back and sacro-iliac joint radiating into the right 
lower extremity of the veteran was affected.  The veteran was 
given repeat epidural block.

On VA examination in August 1999 the veteran stated that he 
had back problems from 1970 to 1980.  He stated that he hurt 
his back one time while pulling a tent off the back of a 
truck and an x-ray just showed a strain.  The veteran was on 
pain medication and light duty at the time but he did not 
have surgery.  The veteran further stated that in 1997, a 
private doctor examined him and he was terminated from his 
machinist job.  The veteran claimed pain, weakness, 
stiffness, swelling, instability, giving away, locking, 
fatigability, and lack of endurance.  With respect to his 
spine, there was audible popping when the veteran moved his 
lower spine and the veteran appeared to be in pain at that 
instant.  Postural abnormalities were fixed deformity with 5 
degrees forward flexion.  Range of motion for the spine was 
flexion to the right to 14 degrees, flexion to the left to 12 
degrees, forward flexion to 16 degrees and backward extension 
to 9 degrees.  The diagnosis was ankylosing spondylitis of 
the lumbosacral spine with loss of function to pain.

Evidence received subsequent to the January 2000 RO decision 
includes VA treatment records from May 2000 to March 2002 
showing treatment for sacroiliac pain.  In May 2000, it was 
noted that the veteran reported chronic low back pain for the 
last five years and in September 2000 the veteran reported he 
had first noted the pain while in the military.  In January 
2002, it was noted that it was unclear whether the findings 
represented evidence of prior injury versus other 
inflammatory process.  Treatment for a disability not at 
issue is also shown.

During the December 2002 hearing the veteran stated that 
during service he was in Wurzburg, Germany out in the field 
and while unloading a truck with supplies he picked up a 
generator and his back popped.  He reported that he went to 
seek medical advice due to swelling but was diagnosed with a 
sprain and given light duty.  The veteran stated that he had 
a follow-up examination.  However, the swelling went down and 
the examiner felt that the injury was gone.  The veteran also 
stated that at separation there was no record of his back 
injury and he did not complain of one at that time.  He 
reported that he did not have back pain between 1986 when 
separated from service and 1995.  The veteran reported that 
after discharge from service he worked at two foundries, as a 
crane operator at one and as a saw operator at the other.  He 
stated that the operation of the saw required standing.  In 
1995 while moving a bundle of tubing he felt the pop again in 
his back and went to the company doctor who noticed swelling 
and took the veteran out of work.  The veteran stated that he 
was eventually denied Worker's Compensation benefits because 
it was opined by the State Worker's Compensation Board that 
his injury was a result of a pre-existing injury.  The 
veteran also reported current VA treatment and his doctor 
said he had a pre-existing condition.  He additionally stated 
that he was receiving Social Security Administration (SSA) 
disability benefits effective 2000.  

Additional items received are copies of evidence previously 
described as well as SSA records that note a diagnosis of 
ankylosing spondylitis as well as other disabilities that are 
not at issue and a lay statement from the veteran's friend 
regarding the veteran's claim.

II. Analysis

With the above-cited facts for consideration, the Board finds 
that there is no basis to reopen the claim.  

It is noted that evidence was received at the Board without a 
waiver of RO review.  This evidence, SSA records, treatment 
records and a lay statement, are copies of evidence 
previously received and evidence that describes the current 
diagnosis.  Therefore, the Board finds that there would be no 
useful purpose in remanding for the issuance of a SSOC.  
Further the representative has had an opportunity to review 
the documents; thus the contents are known.

The evidence received subsequent to the January 2000 RO 
decision is cumulative or duplicative of evidence previously 
of record as the evidence describes current diagnoses and 
there is no showing of a nexus opinion between the veteran's 
service and his current ankylosing spondylitis.  As such, the 
evidence is not new and material evidence within the meaning 
of the applicable law.

To the extent that the veteran and his friend contend that he 
has a disability that was either incurred in or aggravated 
during service, such statements, being in effect lay 
speculation on medical issues involving the presence or 
etiology of a disability, are not probative to this claim 
and, therefore, are deemed to be not material.  See Pollard 
v. Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), lay testimony attempting 
to diagnose frostbite or arthritis in service held to not be 
competent evidence for such purpose, and thus not material); 
see also Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).

For reasons discussed above, the Board finds that evidence 
that is both new and material has not been submitted to 
reopen the claim of entitlement to service connection for 
ankylosing spondylitis.  Accordingly, the application to 
reopen that claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for ankylosing 
spondylitis, and the appeal is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

